                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MLC INTELLECTUAL PROPERTY, LLC,                Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MLC'S SECOND
                                   9             v.                                        AND THIRD MOTIONS IN LIMINE
                                                                                           RE: MCALEXANDER AND
                                  10        MICRON TECHNOLOGY, INC.,                       DIRECTING PARTIES TO MEET AND
                                                                                           CONFER RE: MICRON’S PROPOSED
                                  11                    Defendant.                         MOTION IN LIMINE
                                  12                                                       Re: Dkt. No. 426, 428
Northern District of California
 United States District Court




                                  13

                                  14           On June 6, 2019, the Court held a hearing on numerous pretrial motions. For the reasons set
                                  15   forth below, the Court GRANTS MLC’s second and third motions in limine regarding Mr.
                                  16   McAlexander’s testimony.
                                  17

                                  18   I.      MIL #2
                                  19           MLC seeks to preclude Mr. McAlexander from testifying that the claims of the ‘571 patent
                                  20   are invalid for obviousness-type double patenting (“OTDP”) in view of U.S. Patent Nos. 5,218,569
                                  21   (“the ‘569 patent) and 5,394,362 (the ‘362 patent). MLC argues that because Micron never sought
                                  22   claim construction of the ‘569 and ‘362 patents, Mr. McAlexander has not performed an OTDP
                                  23   analysis based on this Court’s construction. MLC argues that Mr. McAlexander’s opinions about
                                  24   the interpretation of the claims is therefore irrelevant and prejudicial, and MLC identifies “at a
                                  25   minimum” several terms from those patents that do not appear in the ‘571 patent (and about which
                                  26   Mr. McAlexander provides opinions) that require construction. MLC also emphasizes the fact that
                                  27   in the earlier litigation regarding OTDP based on the ‘851 and ‘814 patents, the Court found it was
                                  28   necessary to construe claims that appeared in the ‘851 and ‘814 patents in order to make a
                                   1   comparison between the scope of the ‘571 patent and the reference patents.

                                   2          Micron contends that the Court’s prior orders regarding OTDP were limited to the ‘851 and

                                   3   ‘814 patents and that the Court did not require, as a general matter, that any OTDP defense based

                                   4   on any other reference patents must involve claim construction of the reference patents. Micron

                                   5   also asserts that the differences between the ‘571 patent and the ‘569 and ‘362 patents are only

                                   6   “minor linguistic differences” and that Mr. McAlexander is providing opinions about what a

                                   7   POSITA would understand about the reference patents. Micron faults MLC for not rebutting Mr.

                                   8   McAlexander’s opinions, and Micron also states that “[s]hould the Court choose to construe the

                                   9   ‘569 and ‘362 Patents, despite not having been asked to do so previously by MLC, Mr. McAlexander

                                  10   would not proffer an opinion that contradicts whatever the Court ruled upon.” Micron’s Opp’n at

                                  11   17 (Dkt. No. 488).

                                  12          The Court agrees with MLC that Mr. McAlexander’s OTDP opinions may not be presented
Northern District of California
 United States District Court




                                  13   at trial. The Court is not persuaded that there are only “minor linguistic differences” between the

                                  14   ‘571 patent and the ‘569 and ‘362 patents such that no construction of the reference patents is

                                  15   necessary, and the Court declines Micron’s invitation to engage in claim construction of the

                                  16   reference patents at this late date and approximately two months prior to trial. Further, because

                                  17   Micron has the burden of providing invalidity, the Court finds that the onus was on Micron to ensure

                                  18   that its OTDP defense was properly litigated and prepared for trial, including determining whether

                                  19   any claim construction was required. In light of the Court’s earlier finding that claim construction

                                  20   of the ‘851 and ‘814 reference patents was required, if Micron wanted to pursue an OTDP defense

                                  21   based on additional patents1 Micron should not have assumed that claim construction was

                                  22   unnecessary and instead should have sought guidance from the Court on this issue.

                                  23          Accordingly, the Court GRANTS MLC’s MIL #2 regarding Mr. McAlexander’s testimony.

                                  24

                                  25

                                  26
                                  27
                                              1
                                                The Court notes that Micron’s July and October 2018 case management statements (which
                                       were filed after the unsuccessful ex parte reexamination during which Micron raised OTDP) make
                                  28   no mention of the ‘569 and ‘362 patents, despite the fact that there were ongoing proceedings
                                       regarding OTDP and the ‘851 and ‘813 reference patents. See Dkt. Nos. 182 & 205.
                                                                                        2
                                       II.    MIL #3
                                   1
                                              MLC seeks to preclude Mr. McAlexander from testifying about Micron’s recently filed ex
                                   2
                                       parte reexamination of the ‘571 patent. MLC asserts that the existence and status of this non-final
                                   3
                                       proceeding is irrelevant. Micron responds that it “would agree not to provide testimony at the trial
                                   4
                                       regarding this reexamination provided that MLC also be precluded from discussing post-grant
                                   5
                                       proceedings in an attempt to bolster the validity of its patent.” Micron’s Opp’n at 18 (Dkt. No. 488).
                                   6
                                       Micron states that MLC should not be permitted to discuss that the patent has been challenged
                                   7
                                       multiple times at the Patent Office or argue that the Patent Office has upheld the ‘571 patent on
                                   8
                                       various occasions, and Micron states that it plans to file a motion in limine about this issue by June
                                   9
                                       21.
                                  10
                                              The Court GRANTS MLC’s motion in limine, and further finds that it is inclined to grant
                                  11
                                       the proposed motion in limine that Micron describes at page 19 of its opposition brief and that is
                                  12
Northern District of California
 United States District Court




                                       consistent with what other courts have done as demonstrated by the two court orders that Micron
                                  13
                                       submitted. See Micron’s Opp’n, Ex. 5-6 (Dkt. No. 488-6 & 488-7). The Court directs the parties
                                  14
                                       to meet and confer regarding Micron’s proposed motion in limine to determine whether the
                                  15
                                       parties can agree on a stipulation. If the parties cannot reach an agreement, Micron may file
                                  16
                                       a motion in limine of no more than 5 pages on the matter.2
                                  17

                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: June 11, 2019                          ______________________________________
                                  21                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          2
                                                 At the June 14, 2019 hearing, the parties shall be prepared to discuss what additional
                                  28   motions in limine they intend to file. The Court intends to strictly limit the number of motions in
                                       limine that will be permitted, and there will be page limits for those motions.
                                                                                          3
